Citation Nr: 1427498	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 18, 2012, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 30 percent for Meniere's syndrome with tinnitus and left ear hearing loss.

3.  Entitlement to an initial rating greater than 30 percent for PTSD.

4.  Entitlement to an increased rating greater than 10 percent for lumbar spine osteoporosis with lumbar strain.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1966 to May 1969 and from December 1976 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing from St. Petersburg, Florida in February 2009 to present testimony on several of the issues on appeal.  The hearing transcript has been associated with the claims file.

In an April 2009 decision, the Board denied the issue of entitlement to an increased rating greater than 30 percent for Meniere's syndrome and remanded the issue of entitlement to service connection for PTSD.  The Veteran appealed the denial of the increased rating to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand of the April 2009 Board decision (Joint Motion), which was approved in an Order by the Court.  

Thereafter, the increased rating claim was remanded by the Board for additional development in December 2010.  The requested development having been completed, the matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  In addition, the Board also reviewed the Veteran's Virtual VA paperless claims processing system to ensure a total review of the evidence.

The issues of entitlement to increased ratings for PTSD and a low back disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 27, 2006, the Veteran filed a claim for entitlement to service connection for PTSD, which was denied in a September 2007 rating decision.  The Veteran timely appealed that determination and subsequent March 2008 statement of the case (SOC) to the Board.  

2.  In April 2009, the Board remanded the Veteran's PTSD service connection claim for additional development.  No supplemental statement of the case (SSOC) was issued and the claim was not recertified to the Board.

3.  A liberalizing law to 38 C.F.R. § 3.304 was effective from July 13, 2010.

4.  Affording the Veteran the benefit of the doubt, he will be presumed to have been stationed at Da Nang Air Base in the Republic of Vietnam through the end of January 1968.

5.  The Veteran's Meniere's syndrome is manifested by recurrent tinnitus, Level I hearing impairment in the left ear, normal hearing acuity in the right ear, episodes of vertigo / dizziness that occur on average multiple times per day, but not by a cerebellar or staggering gait.

6.  The Veteran's hypertension has required management by daily medications; however, has never been manifested by diastolic pressure of predominantly 100 mmHg or more or by systolic pressure of predominantly 160 mmHg or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 27, 2006, but not earlier, for the award of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304(f)(3), 3.400 (2013).

2.  The criteria for an increased rating greater than 30 percent for Meniere's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code (DC) 6205 (2013).

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, DC 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2006, January 2007, May 2008, February 2010, May 2010, February 2011, September 2011, and May 2012 fully satisfied the duty to notify provisions as to the claims on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  In that regard, the Board notes that the earlier effective date issue is a "downstream" issue of the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, 1968 psychiatric treatment records have been determined to be unavailable, despite numerous efforts to obtain the records and notifying the Veteran of their unavailability.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to adjudicate the claims on appeal.

With respect to the Veteran's increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran with multiple VA examinations.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's hypertension and Meniere's disease.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision as to each issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The evidence of record also is sufficient to adjudicate the Veteran's earlier effective date claim, as all claims and dispositions have been associated with the claims file.  Consequently, the Veteran's claims are ripe for appellate disposition.

Based on the February 2011 notice letter, the May 2011 VA examination report, the association of VA treatment records, the association of SSA records, and the subsequent readjudication of the Meniere's syndrome claim, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Veteran's earlier effective date claim is being granted to the extent allowed by law, full compliance with the April 2009 remand directives with respect to that issue are moot.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran contends that the effective date for the award of entitlement to service connection for PTSD should be the day he originally filed his claim for service connection, November 27, 2006.  

The effective date for a grant of service connection is the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).

In this case, on November 27, 2006, the Veteran filed a claim for entitlement to service connection for PTSD, which was denied in a September 2007 rating decision.  The Veteran timely appealed that determination and subsequent March 2008 statement of the case (SOC) to the Board.  In April 2009, the Board remanded the Veteran's PTSD service connection claim for additional development.  No supplemental statement of the case (SSOC) was issued and the claim was not recertified to the Board.

On April 18, 2012, the Veteran's then representative submitted a letter notifying the RO that the Board had remanded the PTSD claim in April 2009 and requested that entitlement to service connection be granted in light of the changes in the requirements for stressor verification required in 38 C.F.R. § 3.304(f).

In an August 2012 rating decision, the RO granted entitlement to service connection and assigned an effective date of April 18, 2012.  The subsequent October 2012 SOC indicated that an earlier effective date was not warranted because the September 2007 rating decision was final.  

Clearly, the September 2007 rating decision was not final, as it had been timely appealed to the Board and remanded by the Board for additional development.  Cf. 38 C.F.R. § § 20.1100, 20.1103 (2013).  As such, the Veteran potentially is eligible for an effective date of November 27, 2006, the date of his original claim for entitlement to service connection for PTSD.  The Board will consider whether such an effective date is warranted.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Otherwise, the law requires corroboration of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The September 2007 rating decision denied the Veteran's claim because his reported stressors had not been verified.  The April 2009 Board determination remanded the Veteran's claim, in part, to further attempt to verify the claimed stressors.  

Subsequent to the April 2009 Board remand, effective from July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

A May 2012 VA examination report by a VA psychiatrist concluded that the Veteran had a diagnosis of PTSD based on "fear of hostile military or terrorist activity."  

Generally, a claimant can only receive retroactive payments based on a liberalizing law or liberalizing VA issue if: (1) the evidence establishes that "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and [(2)] that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013); see McKay v. Brown, 9 Vet. App. 183, 188 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Thus, entitlement to an effective date of July 13, 2010, is warranted for the grant of entitlement to service connection for PTSD, pursuant to changes to 38 C.F.R. § 3.304(f)(3) effective that date.  

As to whether a date earlier than July 13, 2010, is warranted, affording the Veteran the benefit of the doubt, the Board concludes that his reported stressor of experiencing incoming rocket attacks at Da Nang Air Base is sufficiently corroborated.  As discussed in the prior April 2009 Board remand, the Board takes judicial notice that declassified military records available to VA establish that Da Nang Air Base in the Republic of Vietnam was subject to incoming attack in late January 1968 at the beginning of enemy operations known as the Tet Offensive.  

The Veteran's personnel file includes a Permanent Change of Station Order - Military indicating that he was transferred from Da Nang to Davis Monthan Air Force Base in Arizona.  A further record indicates that he reported to Davis Monthan on February 5, 1968.  The personnel records are somewhat unclear as to the precise date of his leaving Da Nang Air Base.  Performance appraisals from Da Nang run through the end of December 1967 and from Davis Monthan beginning January 1, 1968; however, the records clearly indicate that the Veteran remained in Da Nang for some or all of January 1968.

The April 2009 Board remand directed that in an attempt to corroborate the Veteran's claimed stressors, attempts should be made to obtain Air Force pay records from January 1967 to March 1968.  The claims file indicates that pursuant to the remand directives, such a request was made in February 2010, to Randolph Air Force Base in Texas.  Additional requests were sent in April 2010, May 2010, and June 2010.  In July 2010, a response was received from Randolph that the requested records were unavailable. 

In light of the foregoing evidence that the Veteran was at Da Nang Air Base for some or all of January 1968, the Board affords the Veteran the benefit of the doubt that he was stationed at Da Nang Air Base at the time of the confirmed rocket attacks on the base.  The Board further notes that the Veteran's diagnosed PTSD, to some measure, has been attributed to that incident.  As such, entitlement to an effective date of November 27, 2006, for the grant of entitlement to service connection for PTSD is warranted.

An effective date earlier than November 27, 2006, is not warranted, as there were no pending or implied claims for entitlement to a psychiatric disorder prior to that date.  Moreover, the Board finds it significant that the Veteran's attorney representative has conceded that November 27, 2006, is the earliest date to which service connection for PTSD would be warranted.

In light of the foregoing, an effective date of November 27, 2006, but no earlier, is warranted for the grant of entitlement to service connection for PTSD.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the current level of disability is of primary concern in a claim for an increased rating; and the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending. In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the present case, symptoms of the Veteran's service-connected disabilities have remained relatively constant throughout the appellate period.  Thus, staged ratings are not necessary for either claimed disability.

Meniere's Disease

The Veteran's Meniere 's disease currently is rated as 30 percent disabling under DC 6205.  38 C.F.R. § 4.87, DC 6205 (2013).  The Veteran contends that the current rating does not accurately reflect the severity of his condition.

DC 6205 provides ratings for Meniere's syndrome (also known as endolymphatic hydrops).  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.

Prior to the appellate time period, the Veteran was afforded a general VA medical examination in October 2005.  At that time, the Veteran reported a diagnosis of Meniere's disease in 1987 and complained of daily bilateral tinnitus and occasional vertigo, for which he took Antivert.  On examination, gait and coordination were normal.  There was no ataxia.  The diagnosis was bilateral tinnitus and Meniere's disease.  He also was afforded a VA audiological examination in October 2005.  His most significant problems hearing involved hearing in groups, speech in background noise, the television, and soft speech.  He also experienced tinnitus and episodes associated with Meniere's disease that had decreased in frequency and severity over time.  After evaluation, the examiner diagnosed normal right ear hearing and mild left ear sensorineural hearing loss.  A third VA examination in October 2005 was specifically for ear disease.  Again, the Veteran reported that episodes associated with his Meniere's disease had decreased in frequency and intensity over the years, but that he would occasionally have a period of slight dizziness and pressure.  He remained able to drive and perform other activities of daily living despite these events.  After examination, the examiner diagnosed Meniere's disease, stating that although the Veteran did not fit the classic pattern for Meniere's that he did have some historical features consistent with the disease.  The examiner also diagnosed tinnitus.

In June 2006, the Veteran was seen for an audiology consultation.  At that time, he had a left ear hearing loss disability for VA purposes and normal right ear hearing acuity.

In September 2006, the Veteran discussed daily episodes of dizziness that lasted for seconds.  The treatment provider indicated that the reports and testing evidence were not consistent with Meniere's disease.  A November 2006 record also indicated that the Veteran's symptoms were inconsistent with Meniere's disease.  Instead, the treatment provider discussed a suspicion that a cardiac rhythm disturbance might more likely contribute to the dizziness.  An April 2007 treatment record, by contrast, concluded that the Veteran did appear to meet the criteria for a diagnosis of Meniere's disease, even though his hearing loss was not in the typical range of low frequency hearing loss for such a diagnosis.  

The Veteran was afforded a VA audiological examination in August 2007.  The Veteran had normal hearing in the right ear and a noncompensable left ear hearing loss disability.  He also reported tinnitus.  The diagnosis was mild left ear high frequency sensorineural hearing loss, not typical of Meniere's disease / syndrome, typical of noise inducted hearing loss.  The examination results generally were better (i.e. showing less impairment) than the June 2006 VA examination results.  The Veteran had a separate VA examination for his ears in August 2007.  The examiner noted review of the claims file and medical records.  The examiner noted that the Veteran had hearing loss and tinnitus, as well as vertigo that occurred once or twice per week and lasted 10 minutes.  He also had head pressure during the vertigo attacks.  The examiner noted that the Veteran had a peripheral vestibular disorder and problems with balance during his attacks, but that he did not have a staggering gait.  The diagnosis was Meniere's disease secondary to inner ear disease.  

In a contemporaneous August 2007 VA spine examination, the Veteran's gait was described as steady without a reported history of falls.

In September 2007, the Veteran complained of almost daily vertiginous feelings that were not affected by position.  In March 2008, the Veteran's symptoms had not improved.  

In September 2008, the Veteran submitted a statement for SSA benefits purposes.  The Veteran reported that his vertigo had increased to 1 to 2 episodes daily, at time more, that lasted about 30 minutes.  Afterwards he had a severe headache.  

During his February 2009 Board hearing, the Veteran described severe episodes of vertigo, on average one to two per day, that were unrelated to his position.  He did not lose total functioning of his body, but felt like he was going to pass out and would have to hold on to things to remain standing.  Dizziness also was a symptom, as well as tinnitus.  The episodes could last up to 10 minutes.  

In February 2009, the Veteran reported a multi-year history of vertigo and that currently he experienced sudden vertigo lasting 5 to 10 minutes that occurred in any position.  At those times, his legs would "go weak" and he had fallen.  In December 2009, the Veteran described sudden, but brief episodes of vertigo occurring in any position that was worsened by moving the neck.  In January 2010, the Veteran reported dizziness during a stress test that was evaluated as an exacerbation of his Meniere's disease vs. anxiety.  In February 2010, the Veteran described a severe episode of dizziness recently that lasted 45 seconds.  In response, the Veteran took medication and went to sleep.  He awoke with a headache.  The treatment provider indicated that testing showed that it was unlikely to have a cerebrovascular etiology and the impression was dizziness, likely benign positional vertigo vs. Meniere's disease.  VA treatment records indicate that during the appellate time period the Veteran has been a participant in the MOVE! program and encouraged to exercise.  In May 2010, the Veteran reported a long history of dizziness.  The Veteran denied hearing loss and unilateral tinnitus, but did report transient episodes of vertigo that least for minutes and involved frequent pressure in the head.  There also was constant bilateral high-pitched tinnitus.  Diagnostic testing was inconsistent with peripheral or central vestibular involvement.  The Veteran denied changes in his hearing.  

In May 2011, the Veteran was afforded a VA examination for his ears.  The Veteran reported experiencing 2 to 3 episodes of dizziness that lasted from seconds to one hour.  The attacks would subside on their own after sitting down for a while.  He was not receiving any specific treatment for the dizziness.  There was constant left ear hearing loss and balance or gait problems that required him to sit down during an attack of dizziness.  The examiner detailed the past treatment records for his dizziness problems.  On examination, there were no noted complications of ear disease or secondary conditions.  The diagnosis was recurrent dizziness / already service-connected for Meniere's syndrome.  The associated problems resulted in significant occupational effects and resulted in the assignment of different duties.  The effect on usual activities included moderate effects on sports and traveling; mild effects on chores, shopping, and exercise; and no effects on recreation, feeding, bathing, dressing, toileting, and grooming.  The examiner provided an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner concluded that it would be extremely difficult for the Veteran to hold gainful employment in nursing, due to the sudden and unpredictable daily dizziness spells, but he "may take some light duty, sedentary jobs (required sitting), such as desk clerk / data entry or phone answering service."

In May 2012, the Veteran was afforded a VA examination for his Meniere's disease.  The examiner noted review of the claims file and medical records.  The Veteran contended that over the past month he had experienced 9 "spells" of vertigo, each lasting for 10 minutes with no provoking factors.  The episodes also were associated with nausea, vomiting, headaches, and/or head pressure.  The episodes occurred randomly and at times the Veteran had experienced 4 to 5 episodes in a 24-hour period.  Between attacks, the Veteran was asymptomatic and fully functional.  He drove to the examination.  The Veteran was on continuous medication.  The Veteran's gait was normal, but Romberg testing was positive for unsteadiness.  The examiner did not check one of the boxes indicating that the Veteran had both attacks of vertigo and a cerebellar gait and/or had a staggering gait.  Instead, the examiner indicated that the Veteran's attacks resulted in symptoms of vertigo.  Limb coordination testing was normal.  The Veteran's Meniere's disease affected his ability to work in that the randomness of the attacks, although infrequent, would preclude manual labor such as roofing, but not sedentary work where he could take a break.  Examples of such employment opportunities included telemarketing, customer service over the phone, and as a greeter for Walmart.  

In December 2012, the Veteran sought treatment for vertigo.  Specifically, he reported nausea, trouble focusing, occasional "squiggly lines" on the right, sudden onset, and lasting between 5 and 10 minutes.  Headache sometimes followed the attacks.  He had increased sensitivity to light and sound, which was worse when outdoors.  The symptoms were better when sitting and placing his head between his legs.  There had been no change in the frequency or severity of the symptoms since 1996.  They occurred 3 to 4 times per day, 5 to 7 days out of the week, and he could have 4 to 5 symptom-free days per month.  Examination was normal, other than an absent deep tendon reflex in the right knee that was status post-surgery.  The assessment was vertigo, nausea, with intermittent headache.  The etiology was noted to be unclear, but most likely related to the vestibular system.

Based on the evidence of record, the Board concludes that an increased rating greater than 30 percent for Meniere's syndrome is not warranted for any period on appeal.  In that regard, the Veteran is diagnosed with Meniere's syndrome manifested by hearing impairment of the left ear, tinnitus, and attacks of vertigo occurring more than once weekly.  However, for a rating higher than the current 30 percent to be established under DC 6205, the medical evidence must show that the Veteran's disability is also manifested by cerebellar gait.

Cerebellar gait is defined in pertinent part as a staggering gait, sometimes with a tendency to fall to one side.  Dorland's Illustrated Medical Dictionary at 764, (31st ed. 2007).  Gait in general is defined as the manner or style of walking.  Id.  The Board specifically notes that the criteria for evaluations at 60 and 100 percent for DC 6205 require hearing impairment with attacks of vertigo and cerebellar gait.  38 C.F.R. § 4.87, DC 6205 (2013) (emphasis added).

In the present case, the most probative evidence of record is that the Veteran does not have a cerebellar gait.  In the August 2007 VA spine examination report, the Veteran was described as being steady without a reported history of falls.  In the August 2007 VA ear examination report, the examiner explicitly noted that the Veteran had problems with balance during vertigo attacks, but did not have any gait problems.  

Furthermore, in personal testimony provided during the February 2009 Board hearing, the Veteran did not describe having an unsteady or abnormal manner of walking.  The Veteran did describe falling on two occasions while dizzy during a vertigo attack.  However, on both occasions the Veteran was climbing, once on a stepladder and once on stairs.  Neither event, as described by the Veteran, involved staggering or falling while walking, thus they are not evidence of a cerebellar gait.

The Board recognizes that the May 2011 VA examination report indicated that the Veteran had balance or gait problems during his attacks, but specifically indicated that the problem was related to dizziness that required the Veteran to sit down during the attack.  The examination report did not indicate that the Veteran had a cerebellar gait.  Indeed, the examiner specifically indicated that there were no signs of a staggering gait or imbalance.  As such, the Board does not find that the May 2011 VA examination report evidences that the Veteran has a cerebellar gait sufficient to grant an increased rating under DC 6205.

The Board recognizes that the Veteran had a positive or abnormal Romberg test during the May 2012 VA examination, which the examiner indicated was indicative of unsteadiness.  That said, the Veteran also had a normal gait on examination, indicating that he did not have a cerebellar (or staggering) gait.  Indeed, at another point in the examination report, the examiner did not mark that the Veteran had a staggering gait or otherwise had both vertigo and a cerebellar gait.  Instead, the examiner indicated that the Veteran had only vertigo.  As such, the Board does not find the May 2012 VA examination report findings sufficient to grant an increased rating under DC 6205.

The Board also has considered the Veteran's February 2009 report that his legs would get "weak" and that he would fall.  The Board acknowledges that the Veteran has some medical training, due to his long history of work as a nurse, but it is unclear from the foregoing whether he is attempting to assert that he has a cerebellar gait.  The Board finds such a conclusion extremely difficult to make, given that the Veteran has undergone numerous medical examinations without reporting similar symptoms.  In addition, the Veteran has significant knee and other orthopedic problems and other issues that could affect the inherent stability of his legs without it being due to a cerebellar gait.  In the absence of more concrete evidence, the Board does not find the foregoing sufficient to establish that the Veteran has a cerebellar gait based on the above statement and in light of the other evidence to the contrary.

Therefore, considering all of the medical and lay evidence of record, the Board concludes that there is no competent and credible evidence of a staggering or cerebellar gait resulting from the Veteran's service-connected Meniere's syndrome.  As such, a rating in excess of 30 percent under DC 6205 is not warranted.  

A note at the end of DC 6205 instructs the rating authority to separately evaluate the individual symptoms of tinnitus, hearing impairment, and vertigo (as a peripheral vestibular disorder) if that method would result in a higher overall evaluation than rating under the criteria for DC 6205.  As the Board determines above that a higher rating is not warranted based upon the rating criteria for DC 6205, the Board will now consider whether a higher overall rating may be achieved by evaluating the Veteran's symptoms separately.  To be clear, tinnitus, left ear hearing loss, and vertigo are already service-connected as symptoms of the Veteran's Meniere's syndrome; however, to date they have not been separately evaluated.  The Board must now do so in order to determine which method results in the higher evaluation, and thus the greater benefit to the Veteran.

It is important to note that the pertinent regulation expressly precludes combining an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation for Meniere's syndrome.  38 C.F.R. § 4.87, DC 6205.  To do so would overcompensate the Veteran for his loss of earning capacity, as he would be rated under multiple DCs for the same symptoms.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the question is not whether any symptom could be separately rated, in addition to a rating for Meniere's.  Rather the question is whether the Veteran would be afforded a higher rating by evaluating the symptoms of tinnitus, left ear hearing loss, and vertigo on an individual basis instead of evaluating the syndrome as a whole under DC 6205.

As to tinnitus, DC 6260 provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87 (2013).  Only a single rating for recurrent tinnitus may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note 2.  Therefore, if the Veteran's Meniere's symptomatology were to be rated separately, the Veteran's recurrent tinnitus would warrant a 10 percent rating.

As to the Veteran's hearing loss, for VA purposes, his right ear hearing impairment is not considered to be a disability as the auditory threshold is not 40 decibels or greater at any tested frequency, and at least three of the frequencies from 500 to 4000 Hertz are not 26 decibels or greater.  As such, right ear hearing loss is not a service-connected symptom of the Veteran's Meniere's syndrome.  38 C.F.R. § 3.385 (2013).

The Veteran's left ear hearing loss is a service-connected component of his Meniere's syndrome as the threshold disability requirements of 38 C.F.R. § 3.385 have been met by results showing loss of 26 decibels or more at three applicable frequencies.  However, his left ear hearing loss is not disabling to a compensable degree.  See 38 C.F.R. § 4.85 at Table VI and Table VII (2013).  Therefore, if the Veteran's Meniere's symptomatology were to be rated separately, his left ear hearing loss would warrant a noncompensable rating.

As to the Veteran's vertigo, pursuant to the instructive note included in the diagnostic criteria for Meniere's syndrome, vertigo is evaluated under DC 6204 for peripheral vestibular disorders.  38 C.F.R. § 4.87, DC 6205 (2013).  Peripheral vestibular disorders manifesting occasional dizziness are rated 10 percent disabling.  Peripheral vestibular disorders manifesting dizziness and occasional staggering are rated 30 percent disabling.  A Note to DC 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under DC 6204.  38 C.F.R. § 4.87, DC 6204 (2013).

The Veteran reports experiencing attacks of vertigo manifested by dizziness on a relatively frequent basis, as often as 4 to 5 times per day.  However, as previously described, multiple VA physicians have determined that the Veteran exhibits a normal gait.  These examinations have not found, nor has the Veteran described, any gait abnormalities, to include staggering.  Therefore, if the Veteran's Meniere's symptomatology were to be evaluated separately, his vertigo would warrant a 10 percent rating.

As a result, the sum of the separately rated symptomatology would be determined by combining a 10 percent evaluation for tinnitus, a 10 percent evaluation for vertigo, and a zero percent evaluation for left ear hearing loss.  Under the Combined Ratings Table, a 10 percent combined with another 10 percent rating equals 19.  38 C.F.R. § 4.25 (2013) (stating that combined ratings are not merely the sum of the individual ratings, but determined by consideration of the efficiency of the individual as affected by the most disabling condition, then by less disabling conditions in the order of severity).  When rounded to the nearest degree divisible by 10, the combined value for the Veteran's separately evaluated Meniere's symptomatology is 20 percent.  Id.  Consequently, as the Veteran's disability warrants a higher overall evaluation of 30 percent when collectively evaluated under DC 6205 for Meniere's syndrome, the Board determines that it is of no benefit to the Veteran to separately rate his symptoms.  In applying the highest available rating the Veteran's Meniere's syndrome, manifested by vertigo, tinnitus, and left ear hearing loss, warrants a 30 percent evaluation under DC 6205 and no higher.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  An increased rating for Meniere's syndrome is not warranted for any period on appeal.

Hypertension

The Veteran currently is rated as noncompensable for hypertension under DC 7101.  38 C.F.R. § 4.104, DC 7101 (2013).  He contends that the current noncompensable rating does not accurately reflect the severity of his condition.  Specifically, the Veteran contends that he has regular diastolic blood pressure readings of more than 100 mmHg and that he is on continuous medication for his hypertension.

Under DC 7101, a 10 percent disability rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, DC 7101.

The criteria outlined above are accompanied by various explanatory notes.  Explanatory Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Explanatory Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Explanatory Note (3) directs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

In view of the laws and regulations and the evidence, the Veteran is not entitled to a compensable rating for hypertension.  In that regard, the evidence shows that the Veteran has required medications taken continuously and daily to control his hypertension.  Nonetheless, the most probative evidence of record does not show that his hypertension is (or has historically been) predominantly manifested by diastolic pressure that is 100 mmHg or more, or, systolic pressure that is predominantly 160 mmHg or more.

During service, in March 1990, the Veteran's blood pressure was 132/88.  In December 1993, his blood pressure was 122/86.  A blood pressure check apparently from February 1998 included diastolic readings between 118 and 160 and systolic readings between 78 and 84.  In March 1998, the Veteran's blood pressure was measured as 158/82.  An April 1998 Report of Medical History included a blood pressure reading of 159/90.  There was a notation of a diagnosis of hypertension.  In September 1998, his blood pressure was 134/92.  Another blood pressure check, in late September through early October 1998, showed diastolic readings between 138 and 160 and systolic readings between 80 and 90.  A separate October 1998 record included a blood pressure reading of 151/93.  

An April 1999 private treatment record indicated that a week and a half previously, the Veteran had used the bathroom at 6:00 a.m. and had passed out on his way back to the bedroom.  He was noted to be in atrial fibrillation when the rescue squad arrived.  His past history was positive for labile hypertension.  On testing, his blood pressure was 140/95.  A May 1999 private treatment record discussed the Veteran's episode of syncope in April 1999 and involved the management of his paroxysmal atrial fibrillation and hypertension.  At that time, the Veteran's blood pressure was 144/80.  He was given an increased prescription for his blood pressure medication at that time.  In June 1999, the Veteran was noted to have a diagnosis of hypertension and to be taking medication.  

In January 2000, the Veteran's blood pressure was noted to be 155/92.  A February 2000 record indicated that the Veteran's hypertension was under moderate control and to continue with the current prescribed medications.  In March 2004, the Veteran's blood pressure was 130/92.  In July 2004, the Veteran's blood pressure was 157/73, which was noted to be higher than usual and that it was controlled at home.  In August 2004, the Veteran was noted to have hypertension (systemic) that was still not controlled despite multiple drug regimens and physical therapy.  At that time, his blood pressure was 143/70.  

After service, the Veteran was afforded a VA examination in October 2005 for his hypertension.  The examiner noted that the Veteran had been diagnosed with hypertension 7 years previously following an acute episode of dizziness and syncope associated with atrial fibrillation.  The Veteran was taking Tiazac and Lisinopril for his blood pressure.  On examination, his blood pressure was 132/58, 136/60, and 128/60.  The diagnosis was essential hypertension.

VA treatment records indicate that the Veteran has been prescribed Hydrochlorothiazide and various other medications for his high blood pressure.  In January 2010, however, the Veteran's blood pressure was noted to have been potentially too low of late and, if the situation continued, he was directed to halve the amount of blood pressure medication taken.  VA treatment records indicate that during the appellate time period the Veteran has been a participant in the MOVE! program and encouraged to exercise to help control his hypertension.  The Veteran also reported the prescription of Lisinopril and Tizac by VA treatment providers during his September 2008 examination for SSA benefits purposes.  Treatment records document predominant diastolic readings of less than 100 and systolic readings of less than 160.

The Veteran was afforded a VA examination for his hypertension in March 2012.  The examiner noted that the Veteran was taking continuous medication for hypertension or isolated systolic hypertension.  The Veteran reported that his diastolic blood pressure was regularly more than 100.  Prior noted blood pressure readings were: 137/66, 150/78, and 140/80.  The Veteran's hypertension did not impact his ability to work.  

In December 2012, the Veteran's blood pressure was 140/72.  Numerous other blood pressure readings after service also included systolic readings under 160 mmHg and diastolic readings under 100 mmHg.  

Based on the evidence of record, the Board concludes that a compensable rating for hypertension is not warranted for any period on appeal.  As discussed above, the service treatment records and early VA treatment records do not establish a history of diastolic readings of predominantly 100 mmHg or more and the treatment and examination records during the appellate time period do not establish a current predominance of diastolic readings of or greater than 100 mmHG or 160 mmHG for the systolic reading.

The Board has considered the Veteran's representations that he regularly has diastolic blood pressure readings greater than 100 mmHg; however, the objective evidence of record fails to support that contention.  The Board acknowledges the Veteran's competence to make such reports, given his training as a nurse, but finds far more probative the myriad blood pressure readings of record that universally, or nearly universally, show diastolic readings under 100 mmHg.  As such, the Board affords these objective readings made throughout the appellate time period, of greater weight than the Veteran's statements made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting a compensable rating for the Veteran's hypertension disability.  The most probative evidence of record is that the Veteran's hypertension has resulted in diastolic pressure (both historically and during the appellate time period) of predominantly less than 100 mmHg and systolic readings of predominantly less than 160 mmHg.  Accordingly, a compensable disability rating for hypertension is not warranted in this case.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hypertension and Meniere's disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension and Meniere's disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  As to the Veteran's hypertension, he is on constant medication, but the most probative evidence of record does not establish predominantly current or historical diastolic reading of 100 mmHG or more or current predominantly systolic readings of 160 mmHG or more.  Such a scenario does not warrant a compensable rating under DC 7101 and the Veteran has not addressed additional symptomatology that would warrant extraschedular consideration for the hypertension rating.  As to the Meniere's disease, the Veteran experiences numerous periods of dizziness lasting up to 10 minutes in duration, bilateral tinnitus, and left ear hearing loss, but not a cerebellar gait.  Such symptoms are precisely considered as part of the current 30 percent rating under DC 6205.  As such, the Board concludes that the current schedular ratings under DCs 6205 and 7101 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an effective date of November 27, 2006, but no earlier, for the grant of entitlement to service connection for PTSD, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 30 percent for Meniere's syndrome with tinnitus and left ear hearing loss is denied.

Entitlement to a compensable rating for hypertension is denied.


REMAND

The Veteran also is seeking entitlement to an increased rating for PTSD and entitlement to TDIU.  In implementing the above grant for an earlier effective date for entitlement to service connection for PTSD, the RO will assign a disability rating for the PTSD for that period.  Under such circumstances, the Veteran's claims for increased rating for PTSD and entitlement to TDIU are impacted by the outcome of this rating and therefore are inextricably intertwined with the implementation of the grant of an earlier effective date for the grant of entitlement to service connection for PTSD.  As such, the increased rating claim for PTSD and entitlement to TDIU claim must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating for PTSD for the period granted above.

Moreover, the Board notes that in a February 2013 rating decision the RO adjudicated the issue of entitlement to an increased rating for a low back disability, granting entitlement to a 10 percent rating effective May 31, 2012.  Following notice of the February 2013 decision, the Veteran filed a timely NOD in which he disagreed with the rating assigned.  The RO did not subsequently issue an SOC on this issue or otherwise adjudicate the issue.

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issue of entitlement to an increased rating greater than 10 percent for lumbar spine osteoporosis with lumbar strain.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issue of entitlement to an increased rating greater than 10 percent for lumbar spine osteoporosis with lumbar strain.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issue.

2.  Following the implementation of the grant of entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD and the assignment of an appropriate rating for that time period, undertake any additional development deemed necessary for the increased rating claim for PTSD and entitlement to TDIU.  

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


